Tenney, J.,
orally.—The plaintiffs consider this to be a note, payable in specific articles. The defendant contends it was but an arrangement preliminary to a contract of sale; that, before the plaintiffs could have any rights under it, there were acts to be done by them. The parties must have had *32some design. The plaintiffs were to have something beneficial. But, on the defendant’s construction, they could not be benefited. For on a non-fulfilment by defendant, they could have recovered no damage. In a suit, the hay must have been valued at its current price; the price which they would have to pay to others. There was then no object in such a trade.
It is objected, that there was no consideration for the promise. We think otherwise. There was an implied contract by plaintiffs to forbear payment.
Again, it is said, this paper, not being negotiable, did not discharge the old debt. But that does not disprove a consideration.
If the agreement was not executory, the plaintiffs had no further acts to do. They need not go for the hay or demand it. Unless the defendant had set it apart, they could not take it without a trespass. Merely to have the hay was not a fulfilment by the defendant of his contract. He was, by a sound construction, to set it out for the plaintiffs at the time and place agreed. Judgment on the default.